Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ROBERT I. TOUSSIE,

                                Plaintiff,

                -against-
                                                        No.
 WILLIAMS & CONNOLLY, LLP,
                                                        Formerly Index No. 512570/2020,
 JOSEPH G. PETROSINELLI,
                                                        Supreme Court of the State of New
 DAVID A. FORKNER,
                                                        York, Kings County.
 JONATHAN E. PAHL,
 LUPKIN & ASSOCIATES, PLLC,
 JONATHAN D. LUPKIN, and
 REBECCA C. SMITHWICK,

                              Defendants.




                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Williams & Connolly, LLP

(“Williams & Connolly”), hereby gives notice of removal of this action, captioned Robert I.

Toussie v. Williams & Connolly, LLP et al., bearing Index No. 512570/2020, from the Supreme

Court of the State of New York for County of Kings, New York, to the United States District

Court for the Eastern District of New York. Pursuant to 28 U.S.C. § 1446(a) and Rule 81.1 of

the Local Rules of the United States District Court for the Eastern District of New York,

Williams & Connolly provides the following statement of the grounds for removal:

                                       INTRODUCTION

       1.       Plaintiff Robert I. Toussie (“Plaintiff”) filed a summons with notice on July 16,

2020 (the “Summons with Notice”) (attached hereto as Exhibit A), in the Supreme Court of the

State of New York for Kings County, naming Williams & Connolly, Joseph G. Petrosinelli,


                                                1
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 2 of 8 PageID #: 2




David A. Forkner, Jonathan E. Pahl, Lupkin & Associates, PLLC (“Lupkin PLLC”),1 Jonathan

D. Lupkin, and Rebecca C. Smithwick as defendants (the “Defendants”).

       2.      Plaintiff filed a complaint on September 29, 2020 (the “Complaint”) (attached

hereto as Exhibit B) alleging legal malpractice by Defendants.

       3.      On November 8, 2020, Defendant Williams & Connolly first received the

Summons with Notice and Complaint. Plaintiff attempted service of the Summons with Notice

and Complaint on Williams & Connolly on November 9, 2020.

       4.      Plaintiff has filed an affidavit of service stating that on November 9, 2020,

Plaintiff attempted service of the Summons with Notice and Complaint on Defendant David A.

Forkner.

       5.      Plaintiff has filed an affidavit of service stating that on November 9, 2020,

Plaintiff attempted service of the Summons with Notice and Complaint on Defendant Jonathan

E. Pahl.

       6.      On November 17, 2020, Plaintiff attempted service of the Summons with Notice

and Complaint on Defendant Joseph G. Petrosinelli.

       7.      On November 17, 2020, Plaintiff again attempted service of the Summons with

Notice and Complaint on Defendant David A. Forkner.

       8.      On November 12, 2020, Plaintiff attempted service of the Summons with Notice

and Complaint on Defendant Lupkin PLLC.

       9.      On November 12, 2020, Plaintiff attempted service of the Summons with Notice

and Complaint on Defendant Jonathan D. Lupkin.




1
       Lupkin & Associates, PLLC changed its name to Lupkin PLLC in November 2017.

                                                2
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 3 of 8 PageID #: 3




       10.       On November 6, 2020, Plaintiff attempted service of the Summons with Notice

and Complaint on Defendant Rebecca C. Smithwick.

                                      VENUE AND JURISDICTION

       11.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 104, 1391, 1441(a), and

1446(a) because the Supreme Court of New York for Kings County, where Plaintiff filed this

action, is a state court within the district and division of United States District Court for the

Eastern District of New York.

       12.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(i) there is complete diversity of citizenship between Plaintiff and Defendants, (ii) the amount in

controversy exceeds $75,000, exclusive of interest and costs, and (iii) all other requirements for

removal have been satisfied.

       I.        There Is Complete Diversity between Plaintiff and Defendants

       13.       There is complete diversity of citizenship here because (i) Plaintiff alleges he is a

resident of New York (see Ex. B ¶ 6); (ii) upon information and belief, Plaintiff is citizen of New

York and not a citizen of any state in which a defendant is a citizen; and (iii) Defendants

Williams & Connolly, Joseph G. Petrosinelli, David A. Forkner, Jonathan E. Pahl, Lupkin

PLLC, Jonathan Lupkin, and Rebecca C. Smithwick (collectively, “Defendants”) are citizens of

states other than New York.

       14.       Plaintiff alleges he is a resident of New York. See Ex. B ¶ 6. Upon information

and belief, Plaintiff is domiciled in and a citizen of the State of New York for purposes of 28

U.S.C. § 1332.

       15.       For purposes of diversity jurisdiction, a limited liability partnership is a citizen of

every state in which its partners are citizens. See Zappin v. Supple, 2020 U.S. Dist. LEXIS




                                                   3
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 4 of 8 PageID #: 4




132287, *2 (S.D.N.Y. July 24, 2020) (“For the purposes of diversity jurisdiction, a limited

liability partnership takes the citizenship of each of its partners”); RD Legal Funding, LLC v.

Erwin & Balingit, LLP, Civil No. 08cv597-L(RBB), 2008 U.S. Dist. LEXIS 28278, at *3, 2008

WL 927570, at *1 (S.D. Cal. Apr. 4, 2008) (“[T]he citizenship of a limited liability company or a

limited liability partnership is determined by examining the citizenship of each of its members or

partners.”) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S. Ct. 1015, 108 L. Ed.

2d 157 (1990)); Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016).

        16.     Defendant Williams & Connolly is a limited liability partnership, formed under

the laws of the District of Columbia, all of whose partners are citizens of a state or states other

than the State of New York for purposes of 28 U.S.C. § 1332. Fifty-one Williams & Connolly

partners’ residence and domicile is the District of Columbia, and they are citizens of the District

of Columbia for purposes of 28 U.S.C. § 1332. Thirty-three Williams & Connolly partners’

residence and domicile is the Commonwealth of Virginia, and they are citizens of the

Commonwealth of Virginia for purposes of 28 U.S.C. § 1332. Twenty-seven Williams &

Connolly partners’ residence and domicile is the State of Maryland, and they are citizens of the

State of Maryland for purposes of 28 U.S.C. § 1332. One Williams & Connolly partner’s

residence and domicile is the State of California, and he is a citizen of the State of California for

purposes of 28 U.S.C. § 1332.

        17.     Defendant Joseph G. Petrosinelli’s residence and domicile is the Commonwealth

of Virginia, and he is a citizen of the Commonwealth of Virginia for purposes of 28 U.S.C. §

1332.

        18.     Defendant David A. Forkner’s residence and domicile is the Commonwealth of

Virginia, and he is a citizen of the Commonwealth of Virginia for purposes of 28 U.S.C. § 1332.




                                                  4
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 5 of 8 PageID #: 5




       19.      Defendant Jonathan E. Pahl’s residence and domicile is the Commonwealth of

Virginia, and he is a citizen of the Commonwealth of Virginia for purposes of 28 U.S.C. § 1332.

       20.      For purposes of diversity jurisdiction, a limited liability company is a citizen of

every state in which its members are citizens. Finley v. 50 Star Logistics LLC, 2020 U.S. Dist.

LEXIS 222239, *2 (E.D.N.Y. Nov. 29, 2020) (“the citizenship of a limited liability company is

determined by the citizenship of each of its individual members”); see also Handelsman v.

Bedford Village Associates Limited Partnership, 213 F.3d 48, 51-52 (2d Cir. 2000).

       21.      Defendant Lupkin PLLC is a professional limited liability company formed

under the laws of New York, with one member resident in, domiciled in, and a citizen of the

State of New Jersey, and one member resident in, domiciled in, and a citizen of the

Commonwealth of Massachusetts.

       22.      Defendant Jonathan Lupkin’s residence and domicile is New Jersey, and he is a

citizen of the State of New Jersey for purposes of 28 U.S.C. § 1332.

       23.      Defendant Rebecca C. Smithwick’s residence and domicile is California, and she

is a citizen of the State of California for purposes of 28 U.S.C. § 1332.

       II.     The Amount in Controversy Exceeds $75,000

       24.      Removal is authorized if, inter alia, the amount in controversy exceeds $75,000.

28 U.S.C. § 1332(a). “[A] defendant’s notice of removal need include only a plausible allegation

that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). Plaintiff alleges that he suffered

damages in the amount of $7,857,642.50. Ex. B (Compl.) ¶ 109; id. Prayer for Relief ¶ (a).

Accordingly, the amount-in-controversy exceeds $75,000 and this Court has jurisdiction under

28 U.S.C. 1332(a).




                                                 5
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 6 of 8 PageID #: 6




       III.    All Other Removal Requirements Have Been Met

       25.      For purposes of removal based on diversity jurisdiction under 28 U.S.C.

§ 1332(a) and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined

and served must consent to removal. All Defendants here—whether properly joined and served

or not—have consented to removal.

       26.      This Notice of Removal is timely filed. Defendant Williams & Connolly first

received the Summons with Notice and Complaint on November 8, 2020, and this Notice of

Removal is being filed on December 5, 2020. See 28 U.S.C. § 1446(b).

       27.      Pursuant to 28 U.S.C. § 1446(a), a copy of the “process, pleadings and orders”

Plaintiff attempted to serve upon Defendant Williams & Connolly are attached hereto. See Ex. A

(Summons with Notice) and Ex. B (Complaint).

       28.      Pursuant to 28 U.S.C. 1446(d), written notice will be provided to Plaintiff

promptly after filing, and a copy of this Notice will be filed with the clerk of the State Court of

New York for Kings County.

       29.      By filing this Notice of Removal, neither Defendant Williams & Connolly nor

any other Defendant waives any defense that may be available to him, her or it, and Defendants

reserve all such defenses. If any question arises as to the propriety of removal to this Court,

Williams & Connolly requests that it and the remaining Defendants be afforded the opportunity

to present briefing and oral argument in support of the position that this action has been properly

removed.




                                                  6
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 7 of 8 PageID #: 7




                                       CONCLUSION

       Wherefore, Defendant Williams & Connolly hereby removes this action from the

Supreme Court of New York, Kings County, to the United States District Court for the Eastern

District of New York.



Dated: New York, New York

          December 5, 2020




                                                   JOSEPH HAGE AARONSON LLC

                                                              /s/ Gregory P. Joseph

                                                   Gregory P. Joseph (GJ-4208)
                                                   Pamela Jarvis (PJ-9058)
                                                   485 Lexington Avenue, 30th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 407-1200

                                                   Counsel for Defendants Williams &
                                                   Connolly, LLP, Joseph G. Petrosinelli,
                                                   David A. Forkner, and Jonathan E. Pahl




                                              7
Case 1:20-cv-05921-RRM-RLM Document 1 Filed 12/05/20 Page 8 of 8 PageID #: 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2020, the foregoing document was electronically

filed via CM/ECF, to be served by the Court’s electronic notification system upon all attorneys

of record. Written notice is being sent by email to the parties below at the time of filing on

Saturday, December 5, 2020, and via FedEx Overnight on Monday, December 7, 2020.

Frederick P. Stern, Esq.
Scheyer & Stern LLC
110 Lake Avenue So., Suite 46
Nesconset, NY 11767
ScheyerStern@gmail.com

Counsel for Plaintiff Robert I. Toussie

Brett A. Scher
Kaufman Dolowich & Voluck, LLP
135 Crossways Park Drive, Suite 201
Woodbury, NY 11797
bscher@kdvlaw.com

Counsel for Defendants Lupkin &
Associates, PLLC, Jonathan D. Lupkin,
and Rebecca C. Smithwick


                                                             /s/ Gregory P. Joseph

                                                             Gregory P. Joseph




                                                 8
